Citation Nr: 1428245	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-26 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder with dysthymia. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

3.  Entitlement to an extraschedular TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran, through his attorney, submitted additional evidence in April 2013, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issues of entitlement to an extraschedular TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(b) prior to September 6, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action on his part is required.


FINDINGS OF FACT

1.  Prior to September 6, 2009, the Veteran's service-connected major depressive disorder with dysthymia was productive of occupational and social impairment with reduced reliability and productivity, manifested by symptoms of nightmares, anxiety, hypervigilence, and disturbances of mood.  Occupational and social impairment, with deficiencies in most areas was not demonstrated.

2.  Since September 6, 2009, the Veteran's service-connected major depressive disorder with dysthymia has been productive of occupational and social impairment, with deficiencies in most areas, manifested by symptoms of difficulty in adapting to stressful circumstances; inability to maintain effective relationships; irritable mood; and panic attacks on an average of 10 times per week. 

3.  At no time during the period on appeal has total occupational and social impairment been demonstrated due to the service-connected major depressive disorder with dysthymia.  The record has not demonstrated symptoms such as gross impairment in thought processes or communication; persistent hallucinations or delusions; or persistent danger of hurting self or others.  

4.  Since September 6, 2009, the Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for the service-connected major depressive disorder with dysthymia prior to September 6, 2009 have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.16, 4.130, Diagnostic Codes (DC) 9433, 9434 (2013).

2.  The criteria for a rating of 70 percent, but not higher, for the service-connected major depressive disorder with dysthymia have been met from September 6, 2009.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.16, 4.130, DC 9433, 9434 (2013).

3.  The criteria for a finding of a TDIU pursuant to 38 C.F.R. § 4.16(a) have been met since September 6, 2009. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In February and June 2003, the agency of original jurisdiction (AOJ) sent letters to the Veteran providing the notice required for the initial claim of service connection for major depressive disorder.  Service connection was subsequently granted, and the Veteran appealed the assigned 50 percent rating, effective July 1, 1996.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his attorney alleges such prejudice in this case.  Therefore, no further notice is needed. 

Regarding the duty to assist, the Veteran was afforded VA examinations in November 1996, September 2002, March 2004, and March 2006.  As the most recent VA examination was conducted in March 2006, six years ago, the Board has considered whether a remand of the issue would be appropriate for a new examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran).  However, the Board finds that a new examination is unwarranted.  The record contains September 2009 and February 2013 private opinions which are comprehensive and include a review of the Veteran's recent VA treatment records and there is no evidence that indicates that it does not reflect the Veteran's current mental state.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition or an allegation of worsening of the condition). 

Accordingly, the Board finds that the VA has met its duty to assist. Accordingly, the Board will address the merits of the claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased Rating for Mental Disorders

The Veteran contends that he is entitled to a rating in excess of 50 percent for his major depressive disorder with dysthymia.  Specifically, he contends that the evidence of record indicates that he is entitled to a 100 percent rating or a 70 percent rating and a TDIU.  See April 2013, Veteran's Attorney's Brief.  

Under 38 C.F.R. § 4.130, Diagnostic Codes 9433 and 9434, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17).  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates[: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

Prior to September 6, 2009

A May 1995 Social Security Administration (SSA) record indicates that the Veteran has been in receipt of disability benefits for depression since November 1992.  

A July 1996 treatment note indicates that the Veteran had marked improvement in anxiety, depression and panic attacks.  

At a November 1996 VA examination, the Veteran reported that he was in receipt of SSA disability benefits and was being treated for anxiety with medications such as Xanax and Zoloft.  He reported difficulty sleeping at night; poor concentration; and constant depression.  He experienced suicidal thoughts that were chronic, but less intense than in the past.  He reported that he has played Russian roulette with a pistol in the past, including one and a half years prior.  He reported spending time hunting or walking in the woods.  He reported a good relationship with his children.  The Veteran denied current suicidal or homicidal ideations.  

On examination, the examiner noted that the Veteran appeared mildly anxious, alert and oriented to all spheres.  His affect and mood were congruent and dysphoric.  The examiner noted that the Veteran appeared to have a fair level of judgment and insight.  

An October 1997 statement from the Veteran's wife, at the time, indicates that the Veteran has "always been depressed and very nervous."  She stated that the Veteran was "like a time bomb ready to explode."  At family social gatherings, the Veteran would keep to himself.  He would have frequent nightmares and suicidal ideations.  She stated that the Veteran has to be encouraged to get out of the bed and complete daily tasks.  

A June 1998 VA treatment note indicates that the Veteran had a history of a suicide attempt which his wife intervened to stop.  He has a history of violent behavior and alcoholism, but nothing in the past several years.  He reported intrusive recollections, nightmares and hypervigilence.  He reported paranoia and stated that he prefers to be in the woods away from people.  

A July 1999 VA treatment note indicates that the Veteran reported panic attacks after attending a car race.  The clinician noted that the Veteran appeared alert, oriented and cooperative.  The Veteran had a constricted affect and mild anxiety, but denied suicidal/homicidal ideations.  His GAF score was 53.

An April 2000 VA treatment note indicates that the Veteran reported experiencing nightmares related to his childhood and active service.  His GAF score was 53.

At an October 2000 VA treatment visit, the Veteran reported that he remains nervous all of the time and gets violent when he becomes anxious.  He complained of nightmares, flashbacks, sleep disturbances and hypervigilence.  He further complained that his medications were not working.  He reported that he does not function well in group settings.  He denied suicidal/homicidal ideations.  The clinician noted that the Veteran appeared alert, oriented, fairly groomed and casually dressed.  His mood was depressed and anxious.   No GAF score was noted. 

At a July 2001 VA treatment visit, the Veteran changed his antidepressant medications due to their side effects.  The clinician noted that the Veteran was alert, oriented, well groomed, exhibited little eye contact; anxious and appeared to have a restricted affect.  The Veteran denied suicidal/homicidal ideations.  His GAF score was 60.  

A June 2002 VA treatment note indicates that the Veteran experienced nightmares and flashbacks.  He reported that he tries to stay busy at home and engages in some outdoor work.  He reported depression and some anhedonia.  He denied suicidal/homicidal ideations.  The clinician noted that the Veteran was alert, oriented and cooperative.  His affect was constricted.  His GAF score was 55.  

At a September 2002 VA examination, the Veteran reported being anxious and depressed since service.  He reported that he had nightmares and started firing a gun at the bed where he and his wife were sleeping following a nightmare.  He reported that he is irritable and does not get along with people well.  He reported that he has never had a psychiatric hospitalization.  He denied homicidal ideations, but admitted that he has had suicidal thoughts in the past.   

The examiner noted that the Veteran was neatly groomed and depressed.  He was pleasant, cooperative and polite.  The examiner further noted that the Veteran had moderate depression and moderate to moderately severe anxiety.  The Veteran did not exhibit hallucinations, delusions, or hostility.  His judgment was good, insight was poor; and exhibited average intelligence.  His GAF score was 45.  

At a March 2004 VA examination, the Veteran reported that his psychiatric symptoms were worsening.  He reported that he suffered two mental breakdowns that lasted two to three weeks where he was "crying and went to pieces."  He denied being hospitalized as a result.  He reported nightmares, anxiety, hypervigilence and depression.  He stated that he has a short temper; doesn't get much sleep; and his interests have diminished.  He reported making 30-40 suicide attempts in the past.  

The examiner noted that the Veteran does some chores around the house, has some friends and limited recreational and leisure pursuits.  The Veteran appeared cooperative and friendly, but had a slightly tense mood.  There was no impairment of thought processes or communication; no delusions; hallucinations or suicidal/homicidal ideations.  He memory was good, both remote and recent.  Insight, intellectual capacity and judgment appeared to be adequate.  His GAF score was 50.  

At a March 2006 VA examination, the Veteran reported that his sleep is interrupted by nightmares almost daily.  He has intrusive thoughts; anxiety, and is uncomfortable in large crowds.  He reported decreased interest and energy and feels sad frequently.  He reported that he now lives by himself and does his own cooking and cleaning.  He has very few friends.  

The examiner noted that the Veteran was alert and cooperative.  He was appropriately dressed and did not exhibit bizarre motor movement or tics.  The examiner opined that there was no impairment of thought processes or communication; no delusions, hallucinations or suspiciousness.  His memory and intellectual capacity were adequate.  The examiner noted that the Veteran was anxious, hypervigilant and easily startled.  These symptoms have interfered with the Veteran's work and social activities.  His GAF score was 50.  

At a March 2007 VA treatment visit, the Veteran reported that his medications were working well for him.  He reported keeping his house clean and getting out to take walks.  He reported that at times he feels helpless and hopeless but feels that he has alot to live for.  He denied auditory or visual hallucinations.  His GAF score was 55. 

At an April 2008 VA treatment visit, the Veteran reported that he was doing "fairly well" on his current medication regimen.  He was eating and sleeping well.  He denied overwhelming panic, anxiety, mood swings or crying spells.  He admitted to auditory hallucinations of voices which he tries to ignore.  His GAF score was 60.  

At a February 2009 VA treatment visit, the Veteran reported symptoms of hallucinations, paranoia, avoidance of others, mood lability and increased anxiety.  He reported that he had a nightmare after spending the night at his nephew's house and admitted that his symptoms worsen whenever there is a disruption in his normal schedule.  He denied suicidal/homicidal ideations.  The clinician noted that the Veteran appeared alert, attentive and oriented.  His mood was euthymic and his insight and judgment were fair.  His GAF score was 60.

An August 2009 VA treatment note indicates that the Veteran reported that he sleeps on an average of six to eight hours a night, but still has nightmares.  He complained of nightmares three to four times per week and flashbacks daily.  He reported that he is able to take care of his daily needs and continues to engage in activities such as hiking and fishing.  He reported one suicide attempt 15 years ago by "playing Russian roulette."  He denied any intent or plan of harming himself.  The clinician notes that there was no evidence of paranoia or delusional thinking and the Veteran's thoughts were goal directed and logical.  His GAF score was 65.  

Based on the foregoing, the Board finds that the Veteran's symptoms most closely resemble the 50 percent disability rating currently assigned for the period prior to September 6, 2009.  Specifically, the record shows that the Veteran has nightmares, anxiety, hypervigilence, and a short temper.  He suffers from reduced reliability and productivity evidenced by his ex-wife's statement that he needs encouragement to get out of bed and complete daily tasks.  

That being said, during this period, the Veteran's symptoms do not warrant a higher disability rating.  In this regard, there is no evidence of deficiencies in most areas such as family relations, judgment thinking or mood due to symptoms such as neglect of personal hygiene, illogical speech obsessional rituals, etc.  A total review of his symptoms most closely resembles a 50 percent disability rating.  

His GAF scores generally ranged from 50-65, which reflect more moderate symptoms.  At the September 2002 VA examination, the examiner noted a GAF score of 45, which is indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  However, the Board finds that this GAF is not representative of the Veteran's overall functioning.  The accompanying record documents a reasonably normal examination, with no signs of hallucinations, delusions or hostility and a pleasant, cooperative and polite mood.   He reported irritability and anxiousness.  The remaining GAF scores of record range from 50-65, which are indicative of moderate impairment.  This is more in line with the clinical observations of record throughout the appeal, which the Board finds far more probative than the one assignment of the GAF score of 45 in September 2002.  

Further, the Board notes at the March 2004 VA examination, the Veteran reported making 30-40 suicide attempts.  However, this statement is not in line with the Veteran's previous statements or the medical evidence of record.  Indeed, at an August 2009 VA treatment visit, the clinician noted that the Veteran had one previous suicide attempt over 15 years ago.  The Veteran has also admitted to only fleeting suicidal ideations.  Moreover, the Veteran's past suicide attempt does not rise to the level of persistent danger of hurting self or others required for a 100 percent rating.  



From September 6, 2009

In September 2009, Dr. M.C. provided an opinion regarding the Veteran's psychiatric state.  He noted that he reviewed the Veteran's medical record and interviewed the Veteran prior to rendering his opinion.  Dr. M.C. opined that based on the interview, the Veteran was profoundly psychiatrically ill.  He noted that the Veteran was willing to cooperate, but was impaired from doing so.  He noted that the Veteran's speech was extremely low in rate, tone and volume; his mood was okay; and his affect was flat and unresponsive.  Dr. M.C. diagnosed the Veteran with major depressive disorder, recurrent, severe, in partial remission and dysthymia.  His GAF score was 20.  

At a February 2010 VA treatment visit, the Veteran reported nightmares a couple of times per week and daily flashbacks.  He stated that he tries to stay busy and away from crowds of people.  He complained of panic attacks which occur ten times per month, but mentions that Xanax calms him immediately.  His GAF score was 65.  

In an August 2010 VA treatment visit, the Veteran reported that he has been more depressed since the February 2010 visit.  He complained of poor concentration and focus, low energy levels and diminished interest in pleasurable activities.  He denied suicidal/homicidal ideations or auditory or visual hallucinations.  His GAF score was 55.  

An April 2012 VA treatment note indicates that due to the Veteran's history of mental health intervention, the Veteran is in a high risk category for suicide risk.  It further notes that the Veteran's current mental state indicates no imminent risk of suicide.  

A July 2012 VA treatment visit note indicates that the Veteran reported feeling more anxious and worries all day long.  His mood was low and he reported that he didn't care about things anymore.  He reported fleeting suicidal ideations every two to three months, but they pass and he has no active plans or intent to harm himself or others.  He reported that he sometimes feels paranoid.  His GAF score was 55.  

In a February 2013 letter, Dr. M.C. provides an updated opinion of the Veteran's mental state.  He did not interview the Veteran, but reviewed the updated medical records.  He notes that the Veteran has a primary diagnosis of major depressive disorder, recurrent, severe with mood incongruent psychotic features.  He notes that the Veteran's mental state has had some episodic improvement, but this "would not qualify for even a partial remission as his symptoms of major depressive disorder based on the diagnostic criteria DSM-IV . . . are still prominent and severe in nature."  He opines that the Veteran is profoundly and severally mentally ill, has an extremely poor prognosis and is at high risk for even more significant deterioration over time.  

Based on the foregoing, the Board finds that the Veteran's symptoms most closely resemble a 70 percent disability rating.  Specifically, the record shows that the Veteran has frequent panic attacks, nightmares and impaired impulse control.  

Although the Board questions the validity of the GAF score of 20 from Dr. M.C.'s report, it nevertheless finds the accompanying 7 page report which reflects a thorough analysis of the Veteran's symptoms quite probative.  Therefore, the Board finds that Dr. M.C.'s report constitutes evidence that the Veteran suffers from deficiencies in most areas such as family relations, judgment, thinking or mood.  

That being said, during this period, the Veteran's symptoms do not warrant a higher disability rating.  Indeed, the record identifies specific short periods of time in which the Veteran experienced delusions or hallucinations, thereby not rising to the level of "persistent" as required for a 100 percent disability rating.  There is no evidence that the Veteran does not know his name, occupation or close relatives.  In fact, the Veteran keeps a busy schedule and recalls how to make his daily appointments.  

In order for the Veteran to be entitled to a 100 percent rating, he must demonstrate total occupational and social impairment.  Although "total" is not defined in the regulation, the Board must consider the plain language of the regulation and consider the terms in accordance with their common meaning.  See Lockheed Corp. v. Widnall, 113 F.3d 1225, 1227 (Fed. Cir. 1997).  In this regard, total is defined as complete or absolute.  Total Definition, Merriam-Webster .com, http://www.merriam-webster.com/dictionary/total (last visited June 13, 2014). Considering this definition, the Board finds that the Veteran's disability does not reflect the level of severity required for total occupational and social impairment.  

At a December 2012 VA outpatient examination, the Veteran indicated that he has two girlfriends, one in Kentucky and one in North Carolina.  He commutes to the VA facility without help on a frequent basis and to a facility that is not close to where he currently resides.  His ability to maintain two romantic relationships and make arrangements for him to be present at frequent mental health appointments is not indicative of a total social impairment.  There is evidence that although he typically does not socialize frequently, he has a good relationship with his children.  

In short, the Board finds that staged ratings are appropriate.  The Veteran's symptoms reflect that the 50 percent rating is appropriate prior to September 6, 2009, and that a higher, 70 percent rating is warranted based on his symptoms from that point forward.  However, the evidence does not warrant higher ratings apart from the grant of 70 percent rating from September 6, 2009. 

IV. Extraschedular Consideration  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected psychiatric disorder is inadequate.  Here, the Veteran's service-connected psychiatric disorder is manifested by signs and symptoms such as avoidance of certain activities, irritability, and difficulty in establishing and maintaining social relationships and difficulty adjusting to stressful situations.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for the Veteran's exact symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.
V.  Total Disability Rating

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  However, in order to be granted a TDIU, the Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran is currently service-connected for major depressive disorder with dysthymia rated at 50 percent disabling, prior to September 6, 2009 and 70 percent disabling, from September 6, 2009 (granted in the current decision) and degenerative joint disease, left knee, rated as 20 percent disabling.  His combined rating is 80 percent, from September 6, 2009, and has met the threshold requirement of 38 C.F.R. § 4.16(a) from September 6, 2009.  

The Veteran worked full time as a coal miner from 1981 to 1989 and a maintenance worker from 1991 to 1992.  His highest level of education is high school.  He has been in receipt of SSA disability benefits for depression since 1992.  

A June 2001 statement from Dr. P.S., a VA clinician, opines that the Veteran "is totally disabled and will not[] be able to hold any gainful employment."  He indicates that the Veteran has been treated at the VA facility for "many years" and the Veteran has not worked for over 5 years due to the chronicity of his psychiatric disorders.  Dr. P.S. does not provide rationale for why the Veteran is unable to work due to his service-connected disabilities.  Rather, it appears that Dr. P.S.'s statement that the Veteran is unable to hold any gainful employment is based on the Veteran's history of being unemployed.  Dr. P.S. does not identify specific symptoms or reasons which would prevent the Veteran from engaging in substantially gainful employment.  Simply put, Dr. P.S. provides too little detail for any meaningful weight to be afforded his opinion.

In contrast, Dr. MC. opined in a February 2013 letter that,

[the Veteran] still continues to suffer from all of the DSM-IV criteria for major depressive disorder and if anything, the intervening years between 2009 and the present day have revealed a component of psychotic features that [weren't] fully evident during my initial evaluation.  This would suggest an even worse clinical course, prognosis, and severely diminished capacity for [the Veteran] to function in even the most basic of social settings[,] let alone an occupational environment.  He is clearly noted to have a diminished ability to think or concentrate, is indecisive, and unable to engage in a meaningful fashion either in an occupational or social setting.

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU under 38 C.F.R. § 4.16(a) from September 6, 2009.  The Veteran's major depressive disorder prevents the Veteran from engaging in substantially gainful employment.  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment. 

ORDER

Entitlement to an initial rating in excess of 50 percent for the service-connected major depressive disorder with dysthymia, prior to September 6, 2009, is denied.

Entitlement to an increased rating of 70 percent, but no higher, for the service-connected major depressive disorder with dysthymia, from September 6, 2009, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU under 38 C.F.R. 4.16(a) from September 6, 2009 is granted.  


REMAND

Prior to September 6, 2009, the Veteran was service-connected for major depressive disorder with dysthymia rated at 50 percent disabling and degenerative joint disease, left knee, rated as 20 percent disabling.  His combined rating was 60 percent.  Though the criteria for a TDIU under 38 C.F.R. § 4.16(a) prior to September 6, 2009 are not met, there is evidence that indicates that the Veteran may not have been unable to secure or follow a substantially gainful occupation due to his service-connected disability prior to September 6, 2009.  See 38 C.F.R. 
§§ 3.340, 4.16(b).  

If the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Here, the Veteran has been in receipt of SSA disability benefits for depression since 1992.  See May 1995 determination.  Dr. M.C.'s February 2013 opinion states that the Veteran had a primary diagnosis of major depression and a secondary diagnosis of dysthymia causing complete disability from occupational and social functioning since at least 1992.  The Veteran's February 2010 VA Form 21-8940 indicates that the Veteran has been unemployed since 1992.  The Veteran indicated on the form that he left his last job because of his disability.  He further indicated that his highest level of education was high school.  

Based upon the evidence of record, the Veteran may be unemployable as a result of his service-connected major depressive disorder with dysthymia.  Therefore, the Board is compelled to remand the claim for entitlement to TDIU on an extraschedular basis as a result of the service-connected major depressive disorder with dysthymia for referral to the Director of Compensation in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for entitlement to TDIU on an extraschedular basis prior to September 6, 2009 to VA's Director of Compensation for extraschedular consideration as to whether the Veteran is unemployable due to his service-connected disabilities.

All of the Veteran's service-connected disabilities prior to September 6, 2009 should be considered (i.e. depressive disorder and degenerative joint disease, left knee).  Also, the Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).

2.  Ensure that the above development has been completed in accordance with the above directives.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded an appropriate period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


